Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Claims 1, 3, 5, 6, 9 and 13-32 are pending.
Claims 2, 4, 7, 8 and 10-12 are cancelled.
Claims 1, 5, 6, 9, 14, 18, 20, 21 and 23-27 are currently amended.
Claims 28-32 are new.
Claims 1, 3, 5, 6, 9 and 13-32 as filed on August 12, 2022 are pending and under consideration to the extent of the elected species, e.g., the one or more volatile substances is ethanol, the film-forming polymer is polyvinyl butyral resin, and the powder is titanium oxide.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and the rejection of claim 21 under 35 USC 112(d) is withdrawn. 
In view of the Notice of Abandonment mailed in Application No. 16/462,401, the provisional double patenting rejection thereover is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 was considered.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6, 9 and 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 28 recite 30 to 94 mass% component (a), 4 to 50 mass% component (b) and the mass ratio (a)/(b) is 0.5 to 40.  Because the ranges are inconsistent with the ratio, e.g., the ranges imply a minimum ratio of 30/50 ~= 0.6 and a maximum ratio of 94/4 ~= 26, and the ratio is inconsistent with the ranges, claims 1 and 28 are over-specified and it is unclear which amounts / ranges / ratios are claimed.  Claims 3, 5, 6, 9, 13-27 and 29-32 are included in this rejection because they depend from either claim 1 or 28 and because they do not remedy the noted ambiguity.  Claims 21, 22 and 32 are also included in this rejection because they recite different amounts of component (a) and of component (b) and it is unclear which ranges / ratios are claimed.
	Claim 1 as currently amended recites a first step of electrostatically spraying directly onto skin and a second step of applying a liquid agent either before or after the first step.  When the second step encompasses the application of the liquid agent before the first step, it is unclear how the electrostatic spraying can be directly on the skin as claimed.  Claims 3, 5, 6, 9 and 13-27 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
	Claim 25 as currently amended recites said volatile substance.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 25 depends recites one or more volatile substances and it is unclear whether said volatile substance references one, more than one, or all of the one or more volatile substances encompassed by claim 1.  

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 13 of the Remarks have been fully considered but they are not persuasive because they appear to be based on the assumption that the over-specification of the numerator (a), the denominator (b) and the ratio (a)/(b) of claim 1 is only amenable to one interpretation.  However, this is not the case as set forth in the rejections.  Notably, it is not seen where in Applicant’s Remarks Applicant has identified a combination of a numerator as claimed and a denominator as claimed which results in a ratio of, for example, 40 as claimed.  When the metes and bounds of a claim cannot be determined or/and when a claim is amenable to multiple plausible constructions, the claim is indefinite.  See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 15 and 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 5, 6 and 23-25 recite component said composition comprises ethanol, however, claim 1 from which claims 5, 6 and 23-25 independently depend recites 30 to 94 mass % of one or more volatile substances selected from the (closed) group consisting of ethanol, isopropyl alcohol, butyl alcohol and water.  Claims 5, 6 and 23-25 fail to include all of the limitations of claim 1 because the open transition phrase comprising is broader than omits the closed Markush language of claim 1, inviting the presence of volatile substances excluded by claim 1.  Claims 5, 6 and 23-25 also fail to include the mass% of claim 1 to which the ethanol content thereof is delimited.  See MPEP 2111.03 and 2173.05(h).  
	Claim 15 recites and the mass ratio (c)/(b) is 0.001 to 20, however, claim 1 from which claim 15 depends recites 0.01 to 30 mass% component (c) and 4 to 50 mass% component (b).  Because the mass ratio (c)/(b) implied by the ranges of claim 1 is 0.0002 (=0.01/50) to 7.5 (= 30/4), the upper boundary of the range of claim 15 extends outside / above the implied range of claim 1 and claim 15 fails to include all of the limitations of claim 1.  Additionally, claim 1recites 30 to 94 mass% component (a) and 4 to 50 mass% component (b).  Because a mass ratio (c)/(b) of 20 implies 80 to 1000 mass% component (c) (~=20 * (4 to 50)), the upper boundary of the mass ratio (c)/(b) omits the limitation of 30 mass% (a) and 4 mass% (b) as required by claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s statements at pages 13-14 of the Remarks that the claims are either “free of the criticisms” or “should be withdrawn” have been fully considered but they are not persuasive as set forth in the maintained / modified grounds of rejection as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 9 and 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 01/26610 A1, published April 19, 2001, of record) in view of Tojo et al. (US 2013/0142852, published October 27, 2011, IDS reference filed October 11, 2019).
	Smith teach a skin mask generated on the skin by directly electrospinning one or more polymeric fibers directly onto the skin surface (title; abstract; page 4, lines 1-2, 5-7 and 18-28; claims), as required by instant claim 19.  The fibers may have a diameter of about 100 nm to about 25 microns (page 2, lines 2-5; page 7, lines 4-9), as required by instant claim 26.  The fibers form non-woven mats with very small interstices (pores) (page 2, lines 6-15).
	The fibers may further comprise soluble and insoluble (powder) additives (component (c)); additives include inter alia oils (page 4, lines 24-25; page 6, lines 3-22; claim 9).  The amount of additive may range from less than 0.1 to 500 parts by weight per 100 parts polymer (page 6, lines 6-10; claim 10), as required by instant claim 15.  The masks may be used to color or tone the skin by coloring or tinting the fibers (page 9, lines 1-4; claim 2), as required by instant claims 13 and 30. 
	The polymeric material (component (b)) may be soluble in aqueous or organic solvents (volatile substances or component (a)); suitable solvents include inter alia (pure, neat) ethanol and water (page 5, line 19 through page 6, line 2; page 8, lines 4-13), as required by instant claims 5, 6 and 23-25.  
	Essentially any device known in the art capable of electrospinning fibers may be used; preferably, the device will be handheld (page 8, lines 14-19).
	Smith do not teach a glycol (0 mass%) (whole document), as required by instant claims 18, 24 and 25.
	Smith do not teach 30 to 94 mass% (a), 4 to 50 mass% (b) selected from inter alia polyvinyl butyral resin, 0.01 to 30 mass% (c) that is titanium oxide as elected, and (a)/(b) is 0.5 to 40 and Smith do not teach (ii) applying a liquid agent which contains one or more of polyols and oils with are liquid at 20ºC as required by claim 1.
	Smith do not teach 30 to 94 mass% (a), 4 to 50 mass% (b) selected from inter alia polyvinyl butyral resin, 0.01 to 30 mass% (c) that is titanium oxide as elected, 0.01 to 30 mass% (d) selected from inter alia silicone oil, and (a)/(b) is 0.5 to 40 as required by claim 28. 
	Smith do not teach the device as required by claims 3 and 29.
	Smith do not teach inter alia a polyvinyl butyral resin (b) as required by claims 9 and 23. 
	Smith do not teach 0.01 to 15 mass% (c) as required by claim 14.
	Smith do not teach a liquid, polar oil as required by claim 16.
	Smith do not teach the oil is inter alia a silicone oil as required by claim 17.
	Smith do not teach 0.1 to 30 mass% (c) as required by claim 20. 
	Smith do not teach 55 to 89 mass% (a), 4 to 45 mass% (b) and 0.01 to 30 mass% (c) as required by claim 21.
Smith do not teach 60 to 94 mass% (a), 6 to 40 mass% (b) and 0.1 to 15 mass% (c) as required by claim 22.
	Smith do not teach a length of at least 100 times or more of the thickness as required by claim 27.
	Smith do not teach 0.1 to 15 mass% (c) as required by claim 31.
	Smith do not teach 55 to 89 mass% (a), 4 to 45 mass% (b) and 0.1 to 15 mass% (c) as required by claim 32.
These deficiencies are made up for in the teachings of Tojo.
	Tojo teach cosmetic nanofiber sheet for makeup comprising a nanofiber of a water insoluble polymer inclusive of polyvinyl butyral resin; the nanofiber is preferably colored with a pigment (powder) inclusive of titanium oxide to match the skin tone to blend with the user’s skin (title; abstract; paragraphs [0062], [0064], [0102], [0127]-[0133], [0140], [0145]-[0146]; Example 1; claims), as required by instant claims 9 and 23.  The water insoluble nanofiber has a thickness of 10 to 3000 nm and a length 100 or more times the thickness (paragraphs [0053]-[0054]), as required by instant claim 27.  The water insoluble nanofiber is produced by electrospinning using an apparatus comprising a syringe comprising a cylinder (container) filled with a stock solution, a plunger (supply device) and a capillary (nozzle) and comprising a high voltage supply (paragraphs [0106], [0112]; Figure 2), as required by instant claims 3 and 29.  Stock solutions for spraying comprise 5 to 35 mass% polymer (component (b), implies about 95 to 65 mass% solvent or component (a)); Example 1 comprises 15 mass% polyvinyl butyral dissolved in an aqueous ethanol solution (15% (b), implies 85% (a) and (a)/(b) is 85/15 ~= 5.5) (paragraph [0111]; Example 1), as required by instant claims 21, 22 and 32.  The solvent of the stock solution is selected from water, an organic solvent, and a mixed solvent; organic solvent includes ethanol (paragraphs [0136], [0139]).  The stock solution slurry may comprise 5 to 50 mass% coloring pigment (paragraphs [0140], [0147]), as required by instant claims 14, 20-22, 31 and 32.  The stock solution slurry may further comprise inter alia defoaming agents inclusive of dimethylsilicone oil, silicone oil compounds, silicone emulsions, polyether-modified polysiloxane and fluorosilicone oils to prevent the slurry from foaming; the stock solution may comprise 2% or less defoaming agent (component (d)) (paragraphs [0141], [0143]), as required by instant claims 16 and 17.  Tojo further teach a method of attaching the nanofiber sheet to skin; the skin may be pre-wetted with a liquid such as an emulsion including oils or/and a lotion or beauty cream by spreading or spraying (method other than electrostatic) in order to improve adhesion (paragraphs [0015]-[0016], [0093]-[0096], [0105]).  Tojo further teach a method of applying a makeup cosmetic comprising an oil after the nanofiber sheet containing the coloring pigment and the insoluble polymer is attached to the skin in order to improve visual blending (paragraph [0134]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-electrospun polymeric material of Smith to comprise 5 to 35 mass% water insoluble polymers inclusive of polyvinyl butyral resin and a balance of about 65 to 95 mass% solvent inclusive of ethanol as taught by Tojo because such polymer stock solutions are capable of being electrospun into nanofibers suitable for application to the skin (e.g., Tojo, paragraph [0062]).  There would be a reasonable expectation of success because Smith embrace any amount of any polymer and any amount of solvents inclusive of ethanol.  Regarding the ratio (a)/(b), the combined teachings of Smith and Tojo therefore render obvious a range from 65/35 to 95/5 which overlaps and encompasses the instantly claimed range, sufficient for prima facie obviousness.  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coloring or tinting of the pre-electrospun polymeric material of Smith or/and of Smith in view of Tojo to comprise 5 to 50 mass% coloring pigment inclusive of titanium oxide as taught by Tojo to match the skin tone to blend with the user’s skin.  There would be a reasonable expectation of success because the coloring or tinting of the fibers of Smith is intended to color or tone the skin and because Smith embrace any amount of any colorant.  Regarding the ratio (c)/(b) although Smith expressly teach additives inclusive of colorants may be added from 0.0 to 500 parts by weight per 100 parts polymer, additionally or/and alternatively, the combined teachings of Smith and Tojo render obvious a range from 5/35 to 50/5 which overlaps and encompasses the instantly claimed range as required by claim 15, sufficient for prima facie obviousness.  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Smith or/and of Smith in view of Tojo to further comprise a step of pre-wetting the skin with a liquid such as an emulsion including oils as taught by Tojo prior to directly electrospinning the one or more polymeric fibers rendered obvious by the combined teachings of Smith and Tojo in order to improve the adhesion of the one or more electrospun polymeric fibers to the skin.  There would be a reasonable expectation of success because Smith do not preclude the addition of further method steps and because Smith recognize that wet fibers are generally softer and conform to the skin better (e.g., Smith, paragraph bridging pages 7-8).  Additionally or/and alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Smith or/and of Smith in view of Tojo to further comprise a step of applying a makeup cosmetic comprising an oil as taught by Tojo after directly electrospinning the one or more polymeric fibers rendered obvious by the combined teachings of Smith and Tojo in order to improve visual blending.  There would be a reasonable expectation of success because Smith do not preclude the addition of further method steps and because Smith expressly teach the fibers may be used to color the skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-electrospun polymeric material of Smith or/and of Smith in view of Tojo to further comprise up to 2 wt% defoaming agents inclusive of the siloxane oils as taught by Tojo in order to prevent the material from foaming during the electropinning process.  There would be a reasonable expectation of success because Smith teach the fibers may comprise additives inclusive of oils.
Regarding claims 3 and 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the electrospinning apparatus as taught by Tojo in the direct electrospinning process of Smith or/and of Smith in view of Tojo because Smith teach any device known in the art capable of electrospinning fibers may be used.
Regarding claim 27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrospun polymeric fibers of Smith or/and of Smith in view of Tojo to have a length 100 or more times the thickness as taught by Tojo because Tojo teaches this is the meaning of the term fiber (e.g., paragraph [0054]).  There would be a reasonable expectation of success because Smith do not delimit the length of the polymeric fibers.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments at pages 10-12 of the Remarks have been fully considered but they are not found persuasive because it is not seen how the emphatic allegation at page 10 that the method as claimed yields a coating that is uniformly dispersed and adhered to the surface of the skin hills differs in any meaningful way from the expectation of Smith that direct electrospinning of polymeric fibers onto the skin surface is highly effective for inter alia skin beautification inclusive of filling indentations and covering irregularities (e.g., page 8, lines 20-33 & claim 20). 
	It is also not seen how the allegations at page 11 drawn the second method step introduced in claim 1 differs in any meaningful way from the disclosure of Tojo that it is known to the prior art to pre-wet the skin with liquids including oil emulsions and it is known to cover the electrospun fibers with an oily makeup.  
	It is also not seen how the allegations at page 11 of an unexpected effect resulting from the specific oil agent introduced in new claims 28-32 differs in any meaningful way from the oils which may be optionally present in the fibers of Smith (e.g., claim 9) or the oils which may be optionally present in the fibers of Tojo as set forth in the rejections.  That the coating can be easily peeled off also appears expected in view of the express teaching of Smith that the electrospun mask may be peeled from the skin (e.g., page 1, lines 11-13, page 4, lines 8-10).
	Applicant’s characterization of Smith at page 12 is acknowledged but not found persuasive because Smith is not relied upon for using a polyvinyl butyral resin and because Smith in fact does embrace an oil agent (e.g., claim 9).  
	Applicant’s characterization of Tojo at page 12 is acknowledged but not found persuasive because it is not seen where Applicant has substantiated the allegation that Tojo suffers from the drawbacks of forming a white residue or how such would be relevant to the proposed modification of the method of Smith.  Applicant is reminded allegations of unexpected results must be a comparison with the closest prior art in order to be effective to rebut prima facie obviousness.  See generally MPEP 716.02.  Because the methods as instantly claimed is rendered obvious by the combined teachings of Smith and Tojo, the rejections over Smith are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 9 and 13-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-20 of copending Application No. 15/768,936; (2) over claims 1, 3-7 and 19-20 of copending Application No. 15/768,998; (3) over claims 24-26 and 30-35 of copending Application No. 16/474,435; (4) over claims 1, 4-10, 13-16 and 19-22 of copending Application No. 16/527,844; (5) over claims 1-3, 5, 9, 11, 12, 24, 25 and 28-30 of copending Application No. 16/603,399; (6) over claims 1, 2, 4-8, 14, 16-19, 21 and 22 of copending Application No. 16/604,685; and (7) over claims 1-8 and 16-21 of copending Application No. 16/606,253; and are rejected on the ground of nonstatutory double patenting as being unpatentable over (A) claims 1-24 of U.S. Patent No. 11,253,439 (Application No. 16/604,726); (B) claims 1-16 of U.S. Patent No. 11,161,126 (Application No. 16/606,380); and (C) claims 1-11 of U.S. Patent No. 11,351,402 (Application No. 16/606,373) in view of Smith et al. (WO 01/26610, published April 19, 2001, of record), Sumiyoshi et al. (US 6,866,212, published March 15, 2005, of record), Caisey et al. (US 5,587,170, published December 24, 1996, of record) and Tojo et al. (US 2013/0142852, published October 27, 2011, IDS reference filed October 11, 2019).
Withdrawn method claims of copending applications are included in the rejections because withdrawn claims are still pending.

The instant claims are drawn to a first coating method comprising electrostatically spraying onto skin a composition comprising (a) 30 to 94 wt% of one or more volatile substances selected from ethanol, isopropanol, butanol and water; (b) 4 to 50 wt% of a film-forming polymer / polyvinyl butryal resin; and (c) 0.01 to 30 wt% of a powder / pigment, wherein the ratio (a):(b) may be 0.5 to 40 and the spraying yields continuous fibers which form a porous coating and the method further comprises applying a liquid agent which contains one or more of polyols and oils either before or after the electrostatic spraying.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The content of ethanol in the one or more volatile substances may be at least 50 wt%.  The ratio (c):(b) may be 0.001 to 20.  The composition may further comprise a polar oil / a hydrocarbon oil, or may further comprise up to 10 wt% glycol.  The fibers may have a thickness of 10 to 3000 nm or a length at least 100 times the thickness.  The instant claims are also drawn to a second coating method comprising electrostatically spraying onto skin a composition comprising (a) 30 to 94 wt% of one or more volatile substances selected from ethanol, isopropanol, butanol and water; (b) 4 to 50 wt% of a film-forming polymer / polyvinyl butryal resin; (c) 0.01 to 30 wt% of a powder / pigment; and (d) 0.01 to 30 wt% of an oil / silicone oil wherein the ratio (a):(b) may be 0.5 to 40 and the spraying yields continuous fibers which form a porous coating.  
(1) The copending ‘936 claims (although a Notice of Allowance has been mailed, the rejection is provisional because the claims have not issued as a Patent) are drawn to a coating method comprising electrostatically spraying onto skin a composition consisting of (a) 50 to 98 wt% of one or more volatile substances selected from ethanol, isopropanol or/and butanol; (b) 5 to 50 wt% of a film-forming water-insoluble polymer inclusive of polyvinyl butryal; and optionally (c) a coloring pigment or/and a stabilizer, wherein the spraying yields continuous fibers having a length at least 100 times the thickness and a thickness of 10 to 3000 nm and the method further comprises applying a liquid agent which contains one or more of polyols and oils either before or after the electrostatic spraying.  The coating may be porous.  The spraying may be performed with an apparatus comprising a container, a nozzle, a supply device and a power source.  The copending ‘936 claims differ from the instant claims with respect to the amount of the powder / pigment, and the recitation of polar / silicone oil and the amount thereof.
(2) The copending ‘998 claims (although a Notice of Allowance has been mailed, the rejection is provisional because the claims have not issued as a Patent) are drawn to coating methods comprising electrostatically spraying onto skin a composition consisting of (a) 50 wt% or more of one or more volatile substances selected from ethanol or/and butanol; (b) 4 to 45 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin; and optionally (c) a coloring pigment or/and a stabilizer, wherein the spraying yields continuous fibers having a length at least 100 times the thickness and a thickness of 10 to 3000 nm and the methods further comprise applying a liquid agent which contains one or more of polyols and oils before or after the electrostatic spraying.  The coating may be porous.  The spraying may be performed with an apparatus comprising a container, a nozzle, a supply device and a power source.  The copending ‘998 claims differ from the instant claims with respect to the recitation of the amount of the powder / pigment, and the recitation of polar / silicone oil and the amount thereof.
 (3) The copending ‘435 claims are drawn to a coating method comprising electrostatically spraying onto skin a composition consisting of (a) 60 to 94 wt% of one or more volatile substances selected from water, ethanol or/and butanol; (b) 6 to 40 wt% of a film-forming polymer / polyvinyl butryal resin; (c) 1.5 to 20 wt% of inter alia glycerin (polyol) or/and squalene (oil, polar hydrocarbon); and optionally (d) a coloring pigment or/and a stabilizer, wherein the spraying yields continuous fibers.  The coating has, on a surface side of the fibers forming the coating, a liquid agent in which component (c) is present.  The copending ‘435 claims differ from the instant claims with respect to the recitation of the second step, the recitation of the device, the amount of the powder / pigment, and with respect to the dimension of the fibers.
(4) The copending ‘844 claims are drawn to coating methods comprising electrostatically spraying onto skin a composition comprising (a) one or more volatile substances selected from water, alcohol, ketone; and (b) a film-forming polymer and applying another composition by a method other than electrostatic spraying comprising (d) a polyol and optionally (e) an oil in this or in reverse order.  The coating may be porous, the porous coating may be composed of fibers.  The spraying may be performed with a device comprising a container, a nozzle, a feed device and a power source.  The copending ‘844 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol and the amount thereof, the recitation of polyvinyl butryal resin as the polymer and the amount thereof, the recitation of the powder / pigment and the amount thereof, the recitation of polar / silicone oil and the amount thereof, and with respect to the dimension of the fibers.
(5) The copending ‘399 claims are drawn to a coating method comprising electrostatically spraying onto skin a composition comprising (b) 50 to 94 wt% of one or more volatile substances selected from alcohol / ethanol, ketone; (d) 0.2 to 25 wt% water; and (a) 1 to 30 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin, wherein the spraying yields continuous fibers.  The content of powder is 1 wt% or less.  The fibers may have a thickness of 10 to 3000 nm or a length at least 100 times the thickness.  The copending ‘399 claims differ from the instant claims with respect to the recitation of the second step, the recitation of the powder / pigment and the amount thereof, the recitation of polar / silicone oil and the amount thereof, the recitation of a porous coating, and the particulars of the device.  
(6) The copending ‘685 claims are drawn to a coating method comprising electrostatically spraying onto skin a composition comprising (a) 30 to 98 wt% of one or more volatile substances selected from ethanol or/and butanol; and (b) 2 to 50 wt% of a film-forming polymer / polyvinyl butryal resin.  The coating may be fibrous (porous).  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The fibers may have a length at least 100 times the thickness The copending ‘685 claims differ from the instant claims with respect to the recitation of the second step, the recitation of the powder / pigment and the amount thereof, and the recitation of polar / silicone oil and the amount thereof.
 (7) The copending ‘253 claims are drawn to a coating method comprising electrostatically spraying onto skin a composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol / ethanol, ketone; (b) 5 to 25 wt% of a fiber-forming water-insoluble polymer / polyvinyl butryal resin; and (c) 0.2 to 25 wt% water, wherein the spraying yields continuous fibers.  The copending ‘253 claims differ from the instant claims with respect the second step, the recitation of the powder / pigment and the amount thereof, the recitation of polar / silicone oil and the amount thereof, the recitation of a porous coating, the particulars of the device, and also with respect to the dimension of the fibers.  
(A) The ‘439 Patent claims (formerly copending ‘726 claims) are drawn to coating methods comprising electrostatically spraying onto skin a composition comprising (a) 30 to 98 wt% of one or more volatile substances selected from water, alcohol / ethanol, ketone; and (b) 2 to 50 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin, wherein the spraying yields a porous coating composed of a continuous fiber deposit, the fibers having a length at least 100 times the thickness.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The fibers may have a thickness of 10 to 3000 nm.  The ‘439 Patent claims differ from the instant claims with respect to the second step, the recitation of the powder / pigment and the amount thereof, and the recitation of polar / silicone oil and the amount thereof.
(B) The ‘126 Patent claims (formerly copending ‘380 claims) are drawn to a coating method comprising electrostatically spraying onto skin a composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol, ketone; (b) 5 to 40 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin; and (c) 0.2 to 25 wt% water, wherein the spraying is performed with a device comprising a container, a nozzle and a power supply.  The coating may be porous with deposited fibers.  The method may further comprise a second step of applying a liquid agent comprising a polyol or/and an oil.  The ‘126 Patent claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the recitation of the powder / pigment and the amount thereof, and the recitation of polar / silicone oil and the amount thereof, and also with respect to the dimension of the fibers.
(C) The ‘402 Patent claims (formerly copending ‘373 claims) are drawn to a coating method comprising electrostatically spraying onto skin a composition which forms a porous film formed of deposited fibers, the composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol, ketone; and (b) a film-forming polymer dissolvable in (a), wherein the spraying is performed with a device comprising a container, a nozzle and a power supply.  The composition may further comprise water.  The method may further comprise the application of a liquid agent that contains a polyol or/and an oil.  The ‘402 Patent claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the recitation of polyvinyl butryal resin as the polymer and the amount thereof, the recitation of the powder / pigment and the amount thereof, and the recitation of polar / silicone oil and the amount thereof, and also with respect to the dimension of the fibers.
The delineated differences are bridged by the teachings of Smith, Sumiyoshi, Caisey and Tojo.  Smith, the teachings of which have been described supra, teach electrospun (porous) skin masks comprising fibers that have been electrostatically spun and applied directly onto the skin; the fibers comprise one or more polymers and optional additives (title; abstract; page 1, lines 16-18; claims).  Any polymer soluble in aqueous or organic solvent / ethanol is suitable (paragraph bridging pages 5 and 6; page 8, lines 4-13).  Additives include oils and colorants (page 6, line 14; page 9, lines 1-4; claims 2 and 9-10).  Sumiyoshi teach electrodeposition of droplets onto skin via a device as instantly claimed, the droplets comprising solvents / ethanol as instantly claimed, polymers, powders / titania, and “polar” oils as instantly claimed, in amounts which overlap and render obvious the amounts and ratios instantly claimed (title; abstract; columns 4-18; Examples 7-8; claims; see Non-Final Rejection mailed August 18, 2021 for more specific “mapping”).  Caisey teach compositions capable of forming a film on skin, the compositions comprising solvents / ethanol as instantly claimed, polyvinyl butyral as instantly claimed, and powders / titania as instantly claimed (title; abstract; column 1, lines 47-52, column 3, lines 15-20 and 31-33; Examples; claims).  Tojo, the teachings of which have been described supra, teach electrodeposition of fibers comprising solvents / ethanol as instantly claimed, polymers as instantly claimed, powders / titania and “polar” oils as instantly claimed, in amounts which overlap and render obvious the amounts and ratios as instantly claimed, Tojo further teach said fibers have the same dimensions as instantly claimed as electrospun from the same device as instantly claimed, and Tojo further teach methods in which oil containing compositions are applied to the skin either before or after the application of the electrospun fiber composition.  Therefore, in view of the prior art the instant claims are an obvious variant of the copending claims.

Response to Arguments:  Double Patenting
Applicant's arguments at page 14 of the Remarks have been fully considered but they are not persuasive because the methods as newly claimed are met by the art of record.  Additionally, at least one of the formerly provisional rejections is no longer provisional in view of the intervening issuance as a Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schaper (US 2016/0331649) teaches a skin treatment method wherein a thin film is placed in contact with the skin, or through a moisturizing layer or cream, and is then sprayed with water to achieve conformal contact (title; abstract; Figures; claims).
	Nelson et al. (US 4,892,092) teach glycerol and diglycerol mixtures for skin moisturizing (title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633